

116 HR 8338 IH: Louise Slaughter Weekend Voting Act
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8338IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo change the date for regularly scheduled general elections for Federal office to the first Saturday and Sunday after the first Friday in November in every even-numbered year.1.Short titleThis Act may be cited as the Louise Slaughter Weekend Voting Act.2.Weekend voting for regularly scheduled general elections for Federal office(a)Elections for House of Representatives and SenateSection 25 of the Revised Statutes of the United States (2 U.S.C. 7) is amended to read as follows:25.Dates and time of elections(a)Dates of electionThe first Saturday and Sunday after the first Friday in November, in every even numbered year, are established as the dates for the election in each of the States of Representatives and Delegates to the next Congress commencing after the dates of the election.(b)Hours of operation of polling placesEach State shall by law establish the hours of operation for polling places in the State on the dates of election established under subsection (a).(c)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands..(b)Elections for President and Vice President(1)In generalSection 1 of title 3, United States Code, is amended to read as follows:1.Date and time of appointing electors(a)Dates of electionThe electors of President and Vice President shall be appointed, in each State, on the first Saturday and Sunday after the first Friday in November, in every fourth year succeeding every election of a President and Vice President.(b)Hours of operation of polling placesEach State shall by law establish the hours of operation for polling places in the State on the dates of election established under subsection (a)..(2)Clerical amendmentThe table of sections for chapter 1 of title 3, United States Code, is amended by striking the item relating to section 1 and inserting the following:1. Date and time of appointing electors..(c)No interference with religious practicesIt is the sense of Congress that the holding of elections over a weekend, as established by this Act, should be carried out in a manner which does not interfere with religious practices.(d)Cost savingsIt is the sense of Congress that the holding of elections over a weekend, as established by this Act, should result in cost savings to the American taxpayer.(e)Effective dateThe amendments made by this section shall apply with respect to regularly scheduled general elections for Federal office beginning with the first such elections held after the expiration of the 30-day period which begins on the date of the enactment of this Act.